                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60462-CIV-SMITH

CHARLES IRVING,

        Plaintiff,
vs.

RUBY LENORA GREEN, ET AL.,

        Defendants.
- - - - - - - - - - - - - - - - ~I

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

        THIS MATTER came before the Court upon the Report of Magistrate Judge [DE 10], in

which she recommends dismissing Plaintiffs Complaint for failure to state a claim upon which

relief can be granted. Plaintiff has not filed objections to the Report of Magistrate Judge. Having

reviewed, de nova, the Report of Magistrate Judge and the record, and given that there are no

objections, it is

        ORDERED that:

        1) The Report of Magistrate Judge [DE 10] is AFFIRMED and ADOPTED, and

incorporated by reference into this Court's Order; and

        2) Plaintiffs Complaint is DISMISSED.

        3) This case is CLOSED.

        DONE and ORDERED in Fort Lauderdale, Florida, this 24th day of September, 2019.




                                             R~
                                             UNITED STATES DISTRICT JUDGE


cc:     All Counsel of Record/Prose plaintiff
